



COURT OF APPEAL FOR ONTARIO

CITATION: Willowbrook Nurseries Inc. v. Royal Bank of Canada,

2018 ONCA 21

DATE: 20180112

DOCKET: C62651

Pardu, Trotter and Paciocco JJ.A.

BETWEEN

Willowbrook Nurseries Inc.

Plaintiff (Appellant)

and

Royal Bank of Canada

Defendant (Respondent)

Paul J. Pape, for the appellant

Milton A. Davis and Rob Macdonald, for the respondent

Heard: November 17, 2017

On appeal from the judgment of Justice Robert D. Reilly
    of the Superior Court of Justice, dated August 11, 2016, with reasons for
    judgment reported at 2016 ONSC 4954 and reasons for costs reported at 2016 ONSC
    6630.

COSTS ENDORSEMENT

[1]

Having reviewed the submissions of the parties
    about the quantum of costs which should be awarded to the Royal Bank of Canada
    following the dismissal of the appeal, we award the sum of $20,000.00
    all-inclusive in favour of the bank for the costs of the appeal.

G. Pardu J.A.

G.T.
    Trotter J.A.

David M. Paciocco
    J.A.


